Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 01, 2017

The Court of Appeals hereby passes the following order:

A17A2088. WINFRED JOHNSON v. THE STATE.

      A jury found Winfred Johnson guilty of first-degree burglary. Johnson’s
attorney filed a motion for new trial, which the trial court denied. Johnson has filed
a pro se notice of appeal of that denial. We, however, lack jurisdiction.
      A criminal defendant does not have the right to represent himself while also
being represented by an attorney. See Tolbert v. Toole, 296 Ga. 357, 361-363 (3)
(767 SE2d 24) (2014); Jacobsen v. Haldi, 210 Ga. App. 817, 818-819 (1) (437 SE2d
819) (1993). Nothing in the record indicates that Johnson’s attorney has been
permitted to withdraw. Accordingly, his pro se notice of appeal is a nullity, see id.,
and this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.